 

Note identifier PRH81

 

SECURED Convertible Promissory NOTE
(this “Note”)

 

$250,000 February 23, 2018

 

FOR VALUE RECEIVED, the undersigned Provectus Biopharmaceuticals, Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
Timothy C. Scott and Leigh Anne Scott, a resident of the State of Tennessee (the
“Lender”), at the Lender’s address of 10225 Bob Gray Road, Knoxville, TN 37932
or at such other place as the Lender may designate to the Borrower in writing
from time to time, the principal sum set forth in Paragraph A below, or, if
less, so much thereof as is outstanding hereunder, in lawful money of the United
States of America and in immediately available funds, and to pay interest on
said principal sum or the unpaid balance thereof, in like money at said office.
Each undersigned Subsidiary of the Borrower hereby joins this Note for the
purposes of Paragraph H of this Note, whereby the Borrower grants a Security
Interest in the Intellectual Property of the Borrower and its Subsidiaries in
favor of the Lender. Capitalized terms used in this Note but not immediately
defined shall have the meanings set forth in Paragraph M below.

 

A. Principal. This Note is one of a series of notes, all of equal par herewith,
arranged by the PRH Group up to a maximum principal amount of up to Twenty
Million and no/100 Dollars ($20,000,000) (the “PRH Financing”). This Note shall
have a maximum principal amount of Two Hundred and Fifty Thousand and no/100
Dollars ($250,000.00).

 

B. Interest

 

Interest on this Note shall accrue on the outstanding principal amount hereof at
a rate equal to eight percent (8%) per annum, calculated on the basis of a
365-day year (the “Interest Rate”).

 

C. Payment Terms; Prepayment. Except as set forth in Paragraph D(ii) below,
Payments on this Note shall be applied in the following order: first to accrued
but unpaid interest and second to principal. If any payment on this Note becomes
due and payable on a day other than a Business Day, the payment date thereof
shall be extended to the next succeeding Business Day. Principal and interest
under this Note may be pre-paid in whole or in part at any time without premium
or other prepayment charge.

 

D. Events of Default; Remedies.

 

(i) The Borrower shall be deemed to be in default under this Note if: (a) the
Borrower fails to pay, when due, any payment of principal or interest under this
Note, which continues for a period of ten (10) days after the due date of such
payment, (b) any action commenced by or against the Borrower under the Federal
Bankruptcy Code, or other statute for the relief of creditors, which is not
dismissed within sixty (60) days, (c) a Change of Control in the Borrower, or
(d) liquidation of the Borrower.

 



1

Note identifier PRH81  

 

(ii) Upon an event of default, the Lender, at his option, may (a) allow this
Note to remain outstanding and continue to accrue interest at the Interest Rate,
(b) declare the outstanding principal balance of and all accrued but unpaid
interest on this Note to be immediately due and payable, or (c) may apply any
outstanding principal amount plus unpaid interest against any amounts
outstanding with regard to the Kleba Settlement Agreement, dated June 6, 2014,
between the Lender and the Borrower. Further, if the event of default is as a
result of a Change of Control, in addition to the right to declare the
outstanding principal balance of and all accrued but unpaid interest on this
Note to be immediately due and payable, the Lender shall (1) be entitled to be
paid all financing received by the Borrower under this Note from and after the
date of such Change of Control, whether such financing is by the issuance of
equity, debt or a combination of both, before such financing is used for any
other purpose (“Change of Control Payments”) and (2) be entitled to receive a
penalty payment from the Borrower equal to ten times (10x) the outstanding
principal amount under this Note as of the date of such Change of Control (the
“Change of Control Penalty”). Any amounts received by the Lender as Change of
Control Payments shall be applied in the following order: first to the Change of
Control Penalty, second to accrued but unpaid interest and third to principal.

 

E. Use of Proceeds. This Note may be used to fund the completion of the
Borrower’s clinical development program as currently conducted and as modified
in the future by the Board of Directors and for general corporate and
administrative expenses approved by the Board of Directors.

 

F. Conversion.

 

(i) Voluntary Conversion. The Lender may elect to convert all of the outstanding
principal and accrued but unpaid interest of this Note at any time into Series D
Shares. If the Lender elects to effect a conversion of this Note into Series D
Shares, the Lender shall: (a) deliver a copy of the fully executed notice of
conversion in the form attached hereto as Exhibit A (a “Notice of Conversion”)
to the Borrower and (b) surrender or cause to be surrendered this Note with
delivery of the Notice of Conversion. On the Voluntary Conversion Date, the
Borrower shall issue and deliver to the Lender confirmation of the number of
Series D Shares that have been issued to the Lender upon conversion of this
Note, which number of Series D Shares shall be calculated by dividing the
Conversion Amount on the Voluntary Conversion Date by the Conversion Price. The
Lender shall be treated for all purposes as the record holder of such Series D
Shares at 12:01 am Eastern Time on the Voluntary Conversion Date and such Series
D Shares shall be issued and outstanding as of such date. The Note will be
deemed terminated on the Voluntary Conversion Date, and no interest will be
deemed to accrue on or after the close of business on the Voluntary Conversion
Date.

 

(ii) Automatic Conversion. In the event that any amount of principal and accrued
but unpaid interest remains outstanding on the Automatic Conversion Date, then
such amount of the outstanding principal due under this Note plus all accrued
but unpaid interest shall automatically convert into such number of Series D
Shares equal to (a) the Conversion Amount on the Automatic Conversion Date
divided by (b) the Conversion Price effective as of 12:01 am Eastern Time on the
Automatic Conversion Date. If this Note is to be automatically converted, prompt
written notice shall be delivered to the Lender at the address last shown on the
records of the Borrower, notifying the Lender of the conversion to be effected.
Upon such conversion of this Note, the Lender hereby agrees to surrender or
cause to be surrendered this Note, duly endorsed, as soon as practicable
thereafter. The Note will be deemed terminated on the Automatic Conversion Date,
and no interest will be deemed to accrue on or after the Automatic Conversion
Date.

 



2

Note identifier PRH81  

 

(iii) No Fractional Shares. No fractional Series D Shares are to be issued upon
the conversion of this Note, but instead of any fraction of a Series D Share
which would otherwise be issuable, the fraction of such Series D Share shall be
rounded up to the nearest whole share.

 

(iv) Insufficient Series D Shares. Notwithstanding the foregoing, if this Note
is converted, whether voluntarily or automatically under the terms hereof, and
the number of authorized but unissued Series D Shares are insufficient to permit
the conversion of the Conversion Amount in full, Borrower will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued Series D Shares to such number of shares as shall be
sufficient for such purposes. Until Borrower is able to effectuate such
corporate action, Series D Shares shall be issued to the Lender in an amount
equal to the amount of authorized but unissued Series D Shares available for
issuance, and the portion of the Conversion Amount that remains unissued shall
continue to be outstanding principal and accrued but unpaid interest of the
Note.

 

(v) Voluntary Conversion for Kleba. The Lender, at the Lender’s option, may
apply any outstanding principal amount plus unpaid interest against any amounts
outstanding with regard to the Kleba Settlement Agreement, dated June 6, 2014,
between the Lender and the Borrower.

 

G. Maturity Date.

 

This Note, including interest and principal, shall be due and payable in full
(i) on such date upon which the Borrower defaults under this Note (beyond the
applicable notice and cure periods), (ii) upon a Change of Control of the
Borrower, or (iii) the eighteen (18) month anniversary of the funding of the
Final Tranche, the earliest of such dates being the “Maturity Date.”

 

H. Security Interest.

 

(i) As collateral security for the full and timely payment of the principal,
interest and other amounts owing under this Note and the performance of the
Borrower under this Note, Borrower hereby assigns, conveys, delivers and grants
to the Lender a general and continuing first priority security interest in the
Intellectual Property of the Borrower (including any Subsidiary) now existing
and all Records of the Borrower and the proceeds of any of the foregoing (the
“Security Interest”), which Security Interest shall be pari passu with all other
notes arranged by the PRH Group.

 



3

Note identifier PRH81  

 

(ii) The Security Interest granted hereunder shall automatically terminate,
without any action of the Borrower or the Lender, upon the occurrence of any of
the following events:

 

  (a) a voluntary conversion of the Note under Paragraph F;         (b) an
automatic conversion of the Note under Paragraph F; and       (c)the failure of
the Lender (i) to fund the entire First Tranche into Escrow following the
Borrower’s delivery of the First Tranche Funding Certificate.

 

I. Cumulative Remedies; No Waiver. The Lender’s rights and remedies under this
Note are cumulative and in addition to all rights and remedies provided by
applicable law from time to time. The exercise or direction to exercise by the
Lender of any right or remedy shall not constitute a cure or waiver of any
default, nor invalidate any notice of default or any act done pursuant to any
such notice, nor prejudice the Lender in the exercise of any other rights or
remedy. No waiver of any default shall be implied from any omission by the
Lender to take action on account of such default if such default persists or is
repeated. No waiver of any default shall affect any default other than the
default expressly waived, and any such waiver shall be operative only for the
time and to the extent stated. No waiver of any provision of this Note shall be
construed as a waiver of any subsequent breach of the same provision. The
consent of the Lender to any act by the Borrower requiring further consent or
approval shall not be deemed to waive or render unnecessary the Lender’s consent
to or approval of any subsequent act. The Lender’s acceptance of the late
performance of any obligation shall not constitute a waiver by the Lender of the
right to require prompt performance of all further obligations. The Lender’s
acceptance of any performance following the sending or filing of any notice of
default shall not constitute a waiver of the Lender’s right to proceed with the
exercise of remedies for any unfulfilled obligations, and the Lender’s
acceptance of any partial performance shall not constitute a waiver by the
Lender of any rights relating to the unfulfilled portion of the applicable
obligation.

 

J. No Usury. Nothing herein contained, nor any transaction related hereto, shall
be construed or so operate as to require the Borrower to pay interest in an
amount or at a rate greater than the maximum allowed by applicable law. Should
any interest or other charged paid by the Borrower result in computation or
earning of interest in excess of the maximum legal rate of interest permitted
under the law in effect while said interest is being earned, then any and all of
that excess shall be and is waived by the Lender, and all that excess shall be
automatically credited against and in reduction of the principal balance, and
any portion of the excess that exceeds the principal balance shall be paid by
the Lender to the Borrower so that under no circumstances shall the Borrower be
required to pay interest in excess of the maximum rate allowed by applicable
law.

 

K. Jurisdiction; Waiver of Jury Trial.

 

(i) This Note shall be governed by the internal laws of the State of TENNESSEE
except to the extent superseded by Federal law. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN Knox COUNTY,
Tennessee AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS WITH REGARD TO
ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS NOTE, OR ANY
TRANSACTION RELATING TO OR ARISING FROM THIS NOTE, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein shall limit the Lender’s
right to bring proceedings against the Borrower in the competent courts of any
other jurisdiction.

 



4

Note identifier PRH81  

 

(ii) THE BORROWER AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER WRITTEN OR VERBAL) OR
ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
BORROWER AND THE LENDER FOR ENTERING INTO THIS AGREEMENT.

 

L. Miscellaneous.

 

(i) TIME IS OF THE ESSENCE WITH RESPECT TO THIS NOTE.

 

(ii) This Note may not be changed orally, but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.

 

(iii) The Borrower hereby waives presentment for payment, demand, notice,
protest, notice of protest and notice of dishonor.

 

M. Definitions. The following terms used in this Note shall have the following
meanings:

 

“Affiliate” means, with respect to any Person that directly or indirectly,
through one or more intermediaries, Controls, or is controlled by, or is under
common control with, such Person.

 

“Automatic Conversion Date” means the 18-month anniversary of the funding of the
Final Tranche; provided, that the Automatic Conversion Date (i) shall be
extended if, at the time of such 18-month anniversary date, a lawsuit is pending
or threatened against the Borrower with respect to this Note, and shall be
extended until the resolution of such lawsuit, (ii) shall be extended if the
Borrower’s proxy contest with the Culpepper Group is ongoing on such 18-month
anniversary date until the date such proxy contest is finalized in favor of the
Borrower, and (iii) shall never be deemed to occur if the Borrower ever loses
the proxy contest to the Culpepper Group or any other group of investors led by
Peter Culpepper or an Affiliate of the Culpepper Group or Peter Culpepper.

 

“Board of Directors” means the Board of Directors of the Borrower.

 



5

Note identifier PRH81  

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday or Friday on
which banking institutions are not authorized or obligated by law, regulation or
executive order to close in Knoxville, Tennessee.

 

“Change of Control” means, unless otherwise approved in writing by the PRH
Group, the occurrence after the date hereof of any of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d 5(b)(1) promulgated under the 1934 Act) of effective control (whether
through legal or beneficial ownership of capital stock of the Borrower, by
contract or otherwise) of in excess of 33% of the voting securities of the
Borrower (other than by means of conversion or exercise of Series D Shares and
any other securities issued together with such Series D Shares), (b) the
Borrower merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Borrower and, after giving effect to such
transaction, the stockholders of the Borrower immediately prior to such
transaction own less than 66% of the aggregate voting power of the Borrower or
the successor entity of such transaction, (c) the Borrower sells or transfers
all or substantially all of its assets to another Person and the stockholders of
the Borrower immediately prior to such transaction own less than 66% of the
aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one half of the members of the Board of Directors on the date hereof except
for directors appointed or approved by PRH Group, or (e) the execution by the
Borrower of an agreement to which the Borrower is a party or by which it is
bound, providing for any of the events set forth in clauses (a) through (d)
above.

 

“Controls” (including the terms “controlling”, “controlled by”, and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Conversion Amount” means (a) the entire principal amount of this Note, plus (b)
all accrued and unpaid interest.

 

“Conversion Price” means $0.2862.

 

“Culpepper Group” means that certain group composed of Peter Culpepper and such
other director nominees listed in that certain definitive Schedule 14A proxy
statement filed with the Securities and Exchange Commission on January 27, 2017
and as may be subsequently amended or reconstituted.

 

“Escrow” means one or more accounts agreed upon by the Borrower and the Lender
to hold the amounts to be funded to the Borrower pursuant to the terms of this
Note.

 

“Final Tranche” shall mean the earlier of: (i) the date of the funding of a
Borrowing Request that results in $20,000,000 in principal outstanding with
respect to the PRH Financing or (ii) the date on which the Lender informs the
Borrower that it shall not disburse any additional funds to the Borrower
hereunder; provided, however, that the Lender shall have funded to the Borrower
at least $10,000,000 under this Note.

 



6

Note identifier PRH81  

 

“Intellectual Property” means all of Borrower’s United States federal and state
rights, title and interest, if any, in and to (1) the applications and
registrations listed on Exhibit B attached hereto and (2) to the extent not
already included on Exhibit B, all existing inventions, designs, patent
applications and patents; trademarks, service marks, trade dresses, and any
applications and registrations for the foregoing; copyrights and copyright
applications and registrations; trade secrets; licenses to third-party
intellectual property that lawfully may be assigned by Borrower; and other
intellectual property rights in the United States (whether or not registered)
owned by Borrower.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“PRH Group” means that group of investors led by Dominic Rodrigues, Bruce
Horowitz and Ed Pershing pursuant to the terms of the Term Sheet.

 

“Records” means, to the extent related to the Intellectual Property of the
Borrower, all books, correspondence, files, records, invoices and other papers
and documents in Borrower’s possession or custody, including without limitation
to the extent so related, all tapes, cards, computer runs, computer programs,
and other papers and documents in possession or control of Borrower or any
computer bureau from time to time acting for Borrower, whether in physical or
electronic formats.

 

“Series D Shares” means shares of Series D Convertible Preferred Stock, par
value $0.001 per share, of the Borrower.

 

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
voting power to elect a majority of the directors, managers or other persons
performing similar functions is directly or indirectly owned or controlled by
such Person or by one or more of its respective Subsidiaries.

 

“Term Sheet” means Amended and Restated Confidential Definitive Financing
Commitment Term Sheet dated effective March 19, 2017 (the “Term Sheet”) by and
between the Borrower, Dominic Rodrigues and Bruce Horowitz.

 

“Voluntary Conversion Date” means the date which is three (3) Business Days
following the date the Notice of Conversion is delivered to the Borrower.

 

[Signatures contained on next page.]

 



7

Note identifier PRH81  

 

  BORROWER:         Provectus Biopharmaceuticals, Inc.         Name: John R.
Glass   Title: Interim Chief Financial Officer         SUBSIDIARIES:        
Provectus Pharmatech, Inc.               Name: Timothy C. Scott   Title:
President         Provectus Biotech, Inc.               Name: Timothy C. Scott  
Title: President         Pure-ific, Inc.               Name: Timothy C. Scott  
Title: President

 



8

Note identifier PRH81  

 



STATE OF TENNESSEE )   ) ss. COUNTY OF KNOX )



 

Before me, the undersigned authority, on this day personally appeared Timothy C.
Scott, President of each of Provectus Biotech, Inc., Provectus Pharmatech, Inc.,
and Pur-ific, Inc., John R. Glass, Interim Chief Financial Officer of Provectus
Biopharmaceuticals, Inc., and such persons are known to me to be the persons
whose names are subscribed to the foregoing instrument, and upon their
respective oaths acknowledged to me that they executed the same for the purposes
and consideration therein expressed and in the capacity therein stated.

 

Given under my hand and seal of office this ______ day of February, 2018.

 



      Notary Public

 

(SEAL)

 

My commission expires:    





 



9

Note identifier PRH81  

 

Exhibit A

 

Form of Notice of Conversion

(See Attached)

 



Exhibit A10 

Note identifier PRH81  

 

NOTICE OF CONVERSION

 

The undersigned hereby irrevocably elects to convert (the “Conversion”)
$__________ principal amount of the Convertible Note plus $_________ accrued and
unpaid interest on such principal amount into Series D Shares of Provectus
Biopharmaceuticals, Inc. (the “Company”) according to the conditions of the
Secured Convertible Promissory Note dated March [●], 2017, as of the date
written below. No fee will be charged to the Lender for the conversion.

 

The undersigned represents and warrants that it understands that all offers and
sales by the undersigned of the Series D Shares issuable to the undersigned upon
Conversion of this Secured Convertible Promissory Note shall be made pursuant to
registration of such securities under the Securities Act of 1933, as amended
(the “Act”), or pursuant to an exemption from registration under the Act.

 



  Date of Conversion:     Applicable Conversion Price:     Number of Conversion
Securities     to be Issued:  

 

  Signature:     Name:     Address:              



 

ACKNOWLEDGED AND AGREED:

 

PROVECTUS BIOPHARMACEUTICALS, INC.

 

By:     Name:     Title:     Date:    

 



11

Note identifier PRH81  

 



Exhibit B

 

Intellectual Property

(See Attached)

 



Exhibit B12 

Note identifier PRH81  

 

INTELLECTUAL PROPERTY

 

U.S. Patent Registrations

 



U.S. Patent No. 6,331,286 6,451,597 6,468,777 6,493,570 6,495,360 6,541,223
6,986,740 6,991,776 7,201,914 7,338,652 7,402,299 8,470,296 8,530,675 8,974,363
9,107,887 9,273,022 9,422,260

 

U.S. Patent Applications

 

U.S. Application No. 14/748,579 14/748,608 14/748,634 14/974,357



 



13

Note identifier PRH81  

 



U.S. Trademark Registrations

 







Mark U.S. Registration No. PROVECTUS 3,919,981

PROVECTUS and Design

 

[ex10-1_003.jpg] 



 

3,919,982 PH-10 4,974,860 PV-10 5,096,447 1

 

U.S. Trademark Applications

 







Mark U.S. Application No. TINCTURA DATUM EST 87/021,563 WHEN PATIENTS WIN, WE
ALL WIN 86/739,133







 





 







1 There is a misfiled security agreement recorded for U.S. Reg. No. 5,096,447
intended to be recorded for U.S. Application Serial No. 85/096,447.

 



14

 

